DETAILED ACTION
Response to Amendment
Applicant's arguments filed February 3rd, 2021 have been entered. The specification has been amended. Claims 30-33, 39, and 41-43 have been amended. Claims 55-57 have been amended.
The Section 103 rejections made in the Office action mailed November 30th, 2020 have been withdrawn due to Applicant’s amendments and the Examiner’s amendment as recited below.

Election/Restrictions
The restriction requirement between Groups I and II, as set forth in the Office action mailed on September 21st, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Burman Mathis on March 11th, 2021.
Additional claim fee due in the amount of $100.00 per dependent claim added via the Examiner's amendment, for a total of $300 has been assessed. Elinor Lee, as the authorized user for the deposit account as confirmed by Burman Mathis on March 30th, 2021, has given authorization to charge deposit account or pay electronically. See patent fee determination record sheet March 23rd, 2021.

The application has been amended as follows: 
	30.	A flexible display device, comprising
	a display panel;
	a polarizer, a touch screen panel, and a window cover disposed on the display panel;
	a passivation layer under the display panel;
	a first adhesive layer disposed between the window cover and the touch screen panel;
	a second adhesive layer disposed between the touch screen panel and the polarizer;
	a third adhesive layer disposed between the polarizer and the display panel;
	a fourth adhesive layer disposed between the display panel and the passivation layer,
	wherein a neutral plane is positioned in the flexible display device, the neutral plane being a plane where a compressive stress and an opposing tensile stress have a net stress of zero, the neutral plane being positioned as a function of different densities of at least two adhesive layers of the first through fourth adhesive layers, wherein a lower/lowest density of the different densities is farther/farthest away from the neutral plane.

	41.	A flexible display device, comprising
	a plurality of element layers include a display panel; and
	a plurality of adhesive layers disposed between adjacent element layers,
	wherein a neutral plane is positioned in the flexible display device, the neutral plane being a plane where a compressive stress and an opposing tensile stress have a net stress of zero, and
 the neutral plane of the flexible display is greater than a number of adhesive layers below the neutral plane, each adhesive layer has a density, wherein the density of each adhesive layer corresponds to its distance from the neutral plane such that the density of an adhesive layer is lower than the density of an adjacent adhesive layer closer to the neutral plane.
	

	55.	The flexible display device as claimed in claim 30, wherein each of the first through fourth adhesive layers has a density, wherein the density of each adhesive layer corresponds to its distance from the neutral plane such that the density of an adhesive layer is lower than the density of an adjacent adhesive layer closer to the neutral plane

	56.	The flexible display device as claimed in claim 55, wherein each of the first through fourth adhesive layers has at least one hole through its thickness, groove partially through its thickness, or pore within its thickness such that the density of each of the first through fourth adhesive layers is imparted by the at least one hole, groove, or pore.

	57.	The flexible display device as claimed in claim 56, wherein each of the first through fourth adhesive layers have a, grooves, or pores that increases as the distance from the neutral plane of the display device increases.

	58. (New) The flexible display device as claimed in claim 57, wherein the neutral plane is positioned within the display panel, wherein the density and number of holes, grooves, or pores of the third and fourth adhesive layers is substantially the same.

	59. (New) The flexible display device as claimed in claim 41, wherein each of the adhesive layers has at least one hole through its thickness, groove partially through its thickness, or pore within its thickness such that the density of each of the first through fourth adhesive layers is imparted by the at least one hole, groove, or pore.

	60. (New) The flexible display device as claimed in claim 59, wherein each of the adhesive layers have a number of holes, grooves, or pores that increases as the distance from the neutral plane of the display device increases.

Reasons for Examiner’s Amendment
Regarding claims 30 and 41: 
Song teaches at least two adhesive layers different in elastic modulus in view of Bower, wherein it is understood via Bower how to alter the elastic modulus and density via providing holes/openings. However, Song only discloses the adhesive layers differing in elastic modulus as being on both sides of the display panel/neutral plane (i.e. the same distance). There is no teaching of adhesive layers with the differential density relationship as claimed at increasing distance from the display panel/neutral plane.

Regarding claim 41:
Kim teaches a display device comprising alternating element layers and adhesive layers, defining a series of neutral planes, wherein the adhesive layers are differing in thickness but comprise the same elastic modulus. Lee (U.S. Pub. No. 2017/0155087 A1) teaches that neutral planes can target a brittle layer, such as the display panel [0027, 0029] and Gao (U.S. Pub. No. 2006/0132025 A1) teaches positioning the neutral plane as a function of thickness, elastic modulus, and distance therefrom, wherein one can modify the elastic modulus for a given thickness or modify the thickness for a given elastic modulus [0037]. However, it is not clear that one of ordinary skill in the art could derive the density relationship as claimed from the thicknesses as set forth in Kim.
Bower teaches a plurality of alternating element layers and adhesive layers, wherein one could tune the elastic modulus/density in relation to a neutral plane [0043] by providing a plurality of holes in the adhesive layer. However, even if the elastic modulus/density of adjacent adhesive layers were different it is unclear that one of ordinary skill in the art at the time of invention would have provided the gradient density effect as claimed.
Finally, while Lee (U.S. Pub. No. 2016/0111678 A1) and Kim (U.S. Pub. No. 2016/0037656 A1) both teach decreasing density of alternating adhesive layers, it is unclear how this would relate to the neutral plane, and even if it inherently provides the density/neutral plane relationship as 

Allowable Subject Matter
Claims 30-52 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as recited above and as set forth in the Office action mailed November 30th, 2020.
The discovered prior art does not teach or suggest the flexible display device of independent claims 30 or 41.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 18th, 2021